                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAMUNDIE O. BROWN,                               Case No. 18-cv-03428-SI
                                   8                   Plaintiff,
                                                                                          ORDER EXTENDING DEADLINE FOR
                                   9             v.                                       AMENDED COMPLAINT
                                  10     KWAN,                                            Re: Dkt. No. 15
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a request for an extension of the deadline to file an amended complaint.

                                  14   Upon due consideration, the court GRANTS the request. Docket No. 15. The amended complaint

                                  15   filed on November 15, 2018, is deemed to have been timely filed.

                                  16          IT IS SO ORDERED.

                                  17   Dated: November 16, 2018

                                  18                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
